Exhibit 10.2

 

NEWGIOCO GROUP, INC.

FORM OF PROMISSORY NOTE

For good and valuable consideration, NEWGIOCO GROUP, INC., hereby promises to
pay the aggregate amount of €2,392,000 in cash to the persons as set out on
Schedule “A” hereto in the manner and form prescribed in Section 2 hereof and to
issue €1,411,000 in shares of common stock of Newgioco Group, Inc. to the
persons as set out on Schedule “A” hereto as calculated in accordance with
Section 2 hereof and to pay all other amounts owing hereunder, both before and
after default, maturity and judgments, on such dates and in such manner as
hereinafter set out.

Interpretation

Definitions. The following words and phrases whenever used in this Note shall
have the following meanings, unless there is something in the context otherwise
inconsistent therewith.

“Business Day” shall mean a day (other than a Saturday or Sunday) on which banks
are open for ordinary banking business in City of New York, USA;

“Corporation” shall mean Newgioco Group, Inc., a corporation existing under the
laws of State of Delaware;

“Determination Date” shall have the meaning ascribed thereto in Section 2.4;

“Event of Default” shall mean any of the following events:

 * the Corporation shall fail to make any payment of cash or issuance of Shares
   when due under this Note or any other amount owing hereunder when due;
 * the Corporation shall fail to perform or observe any other term, covenant or
   agreement contained in this Note on its part to be performed or observed and
   after written notice containing particulars of the default shall have been
   given to the Corporation by a Holder, the Corporation shall not have, within
   ten (10) days following delivery of such notice, cured such default or
   commenced proceedings to cure such default and having timely commenced such
   proceedings proceed to diligently prosecute such proceedings;
 * the Corporation institutes any proceedings or takes any corporate action or
   executes any agreement to authorize its participation in or commencement of
   any proceeding or any proceeding is commenced against or affecting the
   Corporation:

—seeking to adjudicate it as bankrupt or insolvent; or

—seeking liquidation, dissolution, winding up, reorganization, arrangement,
protection, relief or composition of it or any of its property or debt or making
a proposal with respect to it under any law relating to bankruptcy, insolvency,
reorganization or compromise of debts or other similar laws (including, without
limitation, any application for reorganization under the United States
Bankruptcy Code or any reorganization, arrangement or compromise of debt under
the laws of its jurisdiction of incorporation);

—seeking appointment of a receiver, trustee, agent, custodian or other similar
official for it or for any substantial part of its properties and assets unless
such proceeding has not been outstanding for more than sixty (60) days and is
being actively and diligently contested in good faith by appropriate proceedings
as determined by the Holder in its sole discretion and no judgment or order has
been made granting any relief being sought in such proceeding;

“Holder” shall mean each of those parties set out in Schedule “A” hereto, or
such other person who becomes a holder of this Note;

“Note” shall mean this promissory note and Schedule “A” appended hereto;

“Shares” means shares of common stock of the Corporation;

“SPA” shall mean the share purchase agreement dated January 17, 2019 between the
Corporation and the persons listed on Schedule “A” hereto.






Currency. All amounts payable pursuant to this Note shall be payable in Euros.

Non-Business Days. If any day which the payment of cash or the issuance of
shares is due and payable under this Note is payable or by which any other
action is required to be taken hereunder is not a Business Day, such payment of
cash or issuance of shares shall be made or such other action shall be required
to be taken on the next succeeding day that is a Business Day.

Herein, hereto, etc. The words “herein”, “hereto”, “hereof” and similar words
refer, unless the context clearly indicates the contrary, to the whole of this
Note and not to any particular section, subsection or clause thereof. The word
“Section” refers to the particular section of this Note unless otherwise
indicated.

Number and Gender. Words importing the singular number only shall include the
plural and vice versa, words importing the use of any gender shall include all
genders and words importing persons shall include firms and corporations and
vice versa.

Payments

Payments of Cash. The Corporation shall pay the aggregate amount of €2,392,000
in cash in twenty-three (23) equal and consecutive monthly installments of
€104,000 with the first such monthly payment being due and payable on March 1,
2019 and €20,800 of each such monthly installment shall be paid to each Holder.

No Payment of Interest. The outstanding principal due and payable under this
Note shall not bear interest.

Method of Cash Payment. Any payment of cash hereunder shall be payable by cheque
sent to a Holder or by wire transfer of immediately available funds to a bank
account designated by a Holder for such purpose in writing. The receipt of such
cheque or wire transfer shall satisfy and discharge all liability for such cash
payment to the extent of the sum represented thereby.

Payments of Shares. The Corporation shall pay the aggregate amount of €1,411,000
in Shares issued in seventeen (17) equal and consecutive monthly instalments of
€83,000 in Shares with twenty (20%) per cent of such Shares being issued to each
Holder. The number of such Shares to be issued by the Corporation shall be
determined by the average of the closing prices of the Shares on the last ten
(10) trading days immediately preceding the determination date (the
“Determination Date”) of each monthly issuance which shall be the first day of
each month commencing on March 1, 2019. The applicable exchange rate to convert
United States dollars into euro shall be as quoted by the Corporation’s bank at
the close of business on such Determination Date.

Method of Share Payment. Any payment of Shares hereunder may be made by the
delivery to a Holder of a share certificate of the Corporation. All such share
certificates shall bear a restrictive legend as set out in section 5.4(d) of the
SPA and may not be traded until the later of the removal of such restrictive
legend and the expiration of the Hold Period, as such term is defined in the
SPA.

Instructions to Transfer Agent. On each date that Shares are to be issued to a
Holder pursuant to this Note:

·the Corporation shall transmit the appropriate instructions by e-mail to the
Corporation’s transfer agent and the share certificates representing such Shares
shall be delivered by such transfer agent to each Holder within ten (10) days of
the Determination Date; and

·the Corporation shall provide each Holder with a copy of such instructions to
the transfer agent together with a calculation showing the determination of the
number of such Shares to be so issued.

Payment of Cash in Lieu of Shares. In the event that, or for any reason
whatsoever, the issuance of Shares as provided for by this Note is not possible
and/or not executed, the Corporation shall pay to each Holder the cash
equivalent as set out in Section 2.4 of the Note and such payment of cash shall
fully satisfy the obligation of the Corporation pursuant to Section 2.4 of this
Note.

Events of Default; Acceleration of Payment

Acceleration and Enforcement. Upon the occurrence and during the continuance of
an Event of Default, a Holder may demand payment of all unpaid cash and unissued
Shares to be paid or issued pursuant to the Note.

Notice. The Corporation shall promptly notify the Holder of any facts that may
give rise to an Event of Default or any facts that may give rise to any event
which, with notice or lapse of time or both, would constitute an Event of
Default under this Note.






Waiver. Upon the occurrence and during the continuance of any Event of Default
hereunder, a Holder shall have the power to waive any Event of Default.

No Security. This Note is an unsecured debt obligation of the Corporation.

Notice

Notice shall be served on a Holder or on the Corporation, respectively, by
delivering it by hand or sending it by e-mail or other means of recorded
electronic transmission addressed as set out below. Each Holder and the
Corporation agrees to send written notification to the other parties of any
change of address. Any notice so delivered shall be deemed to have been given on
the date of delivery to the person to whom it is addressed or if sent by e-mail
or other means of recorded electronic transmission, shall be deemed to have been
given when sent if sent by 4:30 p.m. on a Business Day, otherwise it shall be
deemed to have been received on the following Business Day.

E-mail notice to the Corporation:
E-mail notice to Luca Pasquini:
E-mail notice to Alessandro Bronzuoli:
E-mail notice to Gabriele Peroni:
E-mail notice to Stefano Volo:
E-mail notice to Giovanni Pasquinelli:

Amendment

This Note may be modified or amended only if the parties hereto so agree in
writing.

Assignment

The Corporation may not assign or transfer any of its obligations hereunder
without the prior written consent of each Holder. A Holder may not assign or
transfer any benefit under this Note without the prior written consent of the
Corporation.

Governing Law

This Note shall be governed by and construed in accordance with the laws of the
State of Delaware.

Severance

The invalidity or unenforceability of any provision of the Note or any covenant
herein contained shall not affect the validity or enforceability of any other
provision or covenant hereof or herein contained and the Note shall be construed
as if such invalid or unenforceable provision or covenant were omitted.

 

 

 

IN WITNESS WHEREOF NEWGIOCO GROUP, INC. has caused this Note to be executed.

Dated as of this 30th day of January, 2019.

NEWGIOCO GROUP, INC.



_/s/ Michele Ciavarella_______________

Name:Michele Ciavarella

Title:Chief Executive Officer

 

Each of the undersigned hereby acknowledge and agree to the terms and conditions
of this Note.

Dated as of this 30th day of January, 2019.

 

/s/ Luca Pasquini   /s/ Alessandro Bronzuoli Luca Pasquini   Alessandro
Bronzuoli

 

/s/ Gabriele Peroni   /s/ Stefano Volo Gabriele Peroni   Stefano Volo

 

/s/ Giovanni Pasquinelli     Giovanni Pasquinelli    

 

 

 

 

Schedule “A”

Payment of Cash

 

 

 

Name of Holder

________________

Total

Entitlement

To Cash

______________

Monthly Entitlement

To Cash

____________

      Luca Pasquini €478,400 €20,800 Alessandro Bronzuoli €478,400 €20,800

Gabriele Peroni

 

€478,400 €20,800 Stefano Volo €478,400 €20,800 Giovanni Pasquinelli €478,400
€20,800      

 

 

Issuance of Shares

 

 

 

Name of Holder

________________

 

Total

Entitlement To Shares

______________

 

 

Monthly Entitlement

To Shares

____________

      Luca Pasquini €282,200 €16,600 Alessandro Bronzuoli €282,200 €16,600

Gabriele Peroni

 

€282,200 €16,600 Stefano Volo €282,200 €16,600 Giovanni Pasquinelli €282,200
€16,600      

The exact number of Shares shall be determined in accordance with Section 2.4 of
this Note.

 

 

 

 

 

A-1

